 



Exhibit 10.21
Compensation of Outside Directors
     Cash Compensation. Each of our outside Directors is paid $50,000 in cash
compensation annually, which is payable quarterly in advance, and also receives
the following additional cash compensation as applicable:
Standing Committee Membership

  •   Each member of the Audit Committee, $15,000 annually;     •   Each member
of the Compensation Committee, $5,000 annually; and     •   Each member of the
Nominating and Governance Committee, $5,000 annually.

Chairman Position

  •   Chairman of the Board, $100,000 annually ($75,000 annually prior to
January 1, 2008); and     •   Chairman of each of the Audit Committee, the
Compensation Committee and the Nominating and Governance Committee, $25,000
annually.

Meeting Fees

  •   For each meeting of the Board or a Committee of the Board, including any
ad hoc committee, attended in person by a member, a fee to such member of $1,500
or $3,000 if such member is its Chairman;     •   For each meeting of the Board
or a Committee of the Board, including any ad hoc committee, attended via
teleconference or videoconference, a fee to each such member of $500 or $1,000
if such member is its Chairman; and     •   For each meeting of the Board or a
Committee of the Board, including any ad hoc committee, attended in person by a
member, all customary out-of-pocket expenses of such member are reimbursed.

Polar Board Compensation
     Eugene I. Davis, our Chairman, was elected Chairman of our subsidiary,
Polar Air Cargo Worldwide, Inc. (“Polar”), on June 28, 2007. In light of his
increased responsibility resulting from the assumption of this position,
beginning June 28, 2007, Mr. Davis receives an annual cash retainer of $50,000
(payable quarterly) and meeting fees in respect of meetings of the Polar Board
of Directors consistent with the meeting fees paid

 



--------------------------------------------------------------------------------



 



to the Company’s Directors for Company Board and Committee meetings as described
above. Except for Mr. Davis, no other person is compensated by the Company for
serving as a Director of Polar.
Equity Compensation
     Restricted Shares. On August 24, 2004, each of our outside Directors
serving as members of the Board at such time received a grant of 5,000 shares of
Common Stock, which shares vested in equal increments over three years. On
November 4, 2004, each of our outside Directors at such time received a grant of
15,000 shares of Common Stock, vesting in equal increments over three years.
Mr. Bernlohr and Ms. Hallett, who each joined the Board in June 2006, each
received 10,000 shares of Common Stock at such time, which shares vest in equal
increments over five years. In general, any shares not yet vested are forfeited
upon a termination of a director’s service as a member of the Board, subject to
certain limitations and exceptions. Each of our outside Directors has all of the
rights of a stockholder with respect to the Common Stock described above prior
to forfeiture, if any, of such shares, including the right to vote such shares
and, to the extent declared, the right to receive dividends on such shares.
     Restricted Stock Units. In May 2007, each of our Directors (other than
Messrs. Erickson and Flynn) received a grant of restricted stock units for a
number of shares having a value of $50,000 on the date of grant ($75,000 in the
case of Mr. Davis), which shares will vest on the earlier of the date of the
Annual Meeting or the one-year anniversary of the date of grant. It is
anticipated that on the date of the 2008 Annual Meeting of Stockholders and on
each annual meeting date thereafter, each Director (other than Mr. Flynn) will
receive a grant of restricted stock units having a value (calculated based on
closing price of the Common Stock on the date of grant) of $100,000 with vesting
terms similar to those described above. It is expected that future annual awards
to Mr. Davis will have a value of $175,000.

 